Appellant was convicted of an aggravated assault, his punishment being assessed at a fine of $250 and six months imprisonment in the county jail.
The record is before us without a statement of facts or bills of exception. In the absence of the evidence this court is unable to review the contention that the verdict is not supported by the evidence. For the same reason it is impossible for this court to say *Page 598 
whether the trial court was in error in refusing to submit the issue of self-defense.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       November 27, 1912.